Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 04/05/21. Claims 1-3, 20, 39, and 54-64 are currently pending in the application, with claims 4-19, 21-38, and 40-53 having being cancelled and claim 20 having being withdrawn.  Accordingly, claims 1-3, 39, and 54-64 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered. 

Applicant’s arguments with respect to the 102(a)(1) and 103(a) rejection have been fully considered.  Given that applicant has provided an Affidavit under 37 CFR 1.130(a) stating that the subject matter in Fickes, R. N. was made one year or less than the effective filing date of the instant invention and that the subject matter was derived from the instant invention, the 102(a)(1) and 103(a) are disqualified as prior art.  Consequently, the 102(a)(1) and 103(a) under over Fickes, R.N. are hereby withdrawn.  

Applicant’s arguments with respect to the 112(a) over claims 1-4, 39, and 54-64 for a scope of enablement rejection over treating every single viral infection utilizing every single xylitol lipid analog with the characteristics delineated in claim 1 have been 

Applicant’s arguments with respect to the 112(a) rejection over claims 1-4, 39, and 53-64 for preventing RSV infection with said xylitol lipid analogs have again been considered but are not found persuasive.  Applicant argues that because the claims have been amended, such rejection is now moot. Such arguments are however not found persuasive.  While applicant amended the claims to now narrow the scope of the 

For the foregoing reasons, the 102(a)(1) and 103(a) rejections of record are hereby withdrawn.  However, the 112(a) rejections remain proper and are maintained.   In view of applicant’s amendment, the following modified 112 (a) Final rejections are being made.  

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 39, and 54-64 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting viral infection due to RSV , does not reasonably provide enablement for inhibiting RSV infection utilizing every single xylitol lipid analog with the characteristics delineated in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method to prevent and/or inhibit respiratory syncytial virus (RSV) infection in an individual who has, or is at risk of developing RSV infection, the method comprising administering to the individual at least one xylitol lipid analog, wherein the amount of the xylitol lipid analog is effective to prevent or inhibit said viral infection, and wherein the xylitol lipid analog has the following characteristics delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention or treatment of every single viral infection by administering every single xylitol lipid analog of the characteristics delineated in claim 1 in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method to prevent and/or inhibit respiratory syncytial virus (RSV) infection in an individual who has, or is at risk of developing RSV infection, 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “inhibition of RSV viral infection utilizing every single xylitol lipid analog with the characteristics delineated in  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of various xylitol lipid analogs for inhibiting every single viral infection. No reasonably specific guidance is provided concerning useful therapeutic protocols for the use of the all xylitol lipid analogs characterized in claim 1 in treating RSV infection, other than inhibition of RSV by DEPX. The latter is corroborated by figures 2-12.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to DPPX, for example, having unrelated structure and contrasting effects on RSV protein and/or infection (see fig. 9), and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single instantly claimed xylitol lipid analog characterized in claim 1 could be predictably .

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 39, and 54-64 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting viral infection due to RSV comprising administering DEPX, does not reasonably provide enablement for preventing RSV infection in existence by administering every single xylitol lipid analog characterized in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method to prevent and/or inhibit respiratory syncytial virus (RSV) infection in an individual who has, or is at risk of developing RSV infection, the method comprising administering to the individual at least one xylitol lipid 

In re Sichert, 196 USPQ 209 (CCPA 1977)
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,

	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method to prevent and/or inhibit respiratory syncytial virus (RSV) infection in an individual who has, or is at risk of developing RSV infection, the method comprising administering to the individual at least one xylitol lipid analog, wherein the amount of the xylitol lipid analog is effective to prevent or inhibit said viral infection, and wherein the xylitol lipid analog has the following characteristics delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that DEPX was effective in inhibiting viral copy and viral infection due to RSV, nowhere in the specification did applicant demonstrate actual prevention of any viral infection, let alone RSV infection.  The examiner further contends that while applicant demonstrated inhibition of RSV infection and RSV viral copies utilizing DEPX, applicant failed to 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of RSV infection utilizing every single xylitol lipid analog as delineated in claim 1”. While “inhibition” might theoretically be possible for some viral infections such as RSV utilizing DEPX, as a practical matter it is nearly impossible to achieve prevention of RSV utilizing every single xylitol lipid analogs delineated in claim 1 especially given that applicant failed to demonstrate any prevention of any kind.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of various xylitol lipid analogs for preventing RSV infection. No reasonably specific guidance is provided concerning useful therapeutic protocols for prevention utilizing every single xylitol lipid analog in preventing RSV infection, other than inhibition of RSV by DEPX. The latter is corroborated by figures 2-12.  

The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single instantly claimed xylitol lipid analog could be predictably used for the prevention of RSV infection as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/21/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.